DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Currently Amended)
An image processing device comprising: 
one or more processors comprising hardware, the one or more processors being configured to: 
generate a high-resolution combined image by aligning a plurality of time-series images with each other in a high-resolution image space having a resolution higher than the plurality of time-series images based on an amount of displacement between the plurality of time-series images, and combining the plurality of time-series images; 
generate at least two low-resolution combined images by generating at least two groups each composed of at least two images by dividing the plurality of time-series 
calculate, in each region, a feature quantity pertaining to a correlation between the generated at least two low-resolution combined images; and 
correct the high-resolution combined image based on the calculated feature quantity.  

Claim 7 (Currently Amended)
	The image processing device according to claim 1, wherein the calculating of a feature quantity calculation unit calculates, as the feature quantity, a correlation in each region between the at least two low-resolution combined images.

Claim 8 (Currently Amended)
	The image processing device according to claim 7, wherein the calculating of [[he]] the feature quantity extends a resolution of distribution of the feature quantities to the resolution of the high-resolution combined image.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 2-14 and 17, they depend from one of claims 1, 15, and 16 and are therefore allowable for the same reasons as stated above (see claims 1, 15, and 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al. (US 2009/0185760 A1) discloses image processing comprising generating a high-resolution image from a plurality of low-resolution images.  The high-resolution image being corrected based on the low-resolution images (fig. 2).
Tezuka (US 2013/0308877 A1) discloses image processing comprising generating a high-resolution image which is corrected based on a feature value of a single low-resolution image.
Kano et al. (US 2009/0033792 A1) discloses image processing comprising generating a high-resolution image from a plurality of low-resolution images.  The high-resolution image being corrected based on the low-resolution images (fig. 8E).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696